Citation Nr: 0028966	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  97-34 013A	)	DATE
	)
	)




THE ISSUES

Whether a December 4, 1997, decision of the Board of 
Veterans' Appeals denying an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD) 
should be revised or reversed on the grounds of clear and 
unmistakable error.




ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



INTRODUCTION

The veteran served on active duty from July 1960 to July 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 4, 1997, decision of the Board which 
denied a claim for an increased disability rating for 
service-connected post-traumatic stress disorder, rated as 50 
percent disabling.  On December 27, 1997, the Board received 
a motion for reconsideration of its decision from the 
veteran.  In February 1998, the Board denied the motion for 
reconsideration.  In its letter, the Board informed the 
veteran that Public Law No. 105-111, enacted in November 
1997, gave the Board the authority to revise prior Board 
decisions on the grounds of clear and unmistakable error 
(CUE) and that the Board would construe his motion for 
reconsideration as a motion for revision of the Board's 
December 4, 1997, decision on the grounds of CUE.  The Board 
also informed the veteran that it was at that time engaged in 
promulgating regulations necessary to carry out the 
provisions of Public Law No. 105-111 and would defer its 
decision on the CUE motion until the regulations were final.

In October 1998, the Board received additional correspondence 
from the veteran which it construed as a second motion for 
reconsideration of the December 4, 1997, Board decision.  The 
Board denied the veteran's motion in December 1998.

In June 1999, the Board received a letter from the veteran 
stating that he wished to proceed with a motion for CUE in 
the December 4, 1997, Board decision.


FINDINGS OF FACT

The veteran's motion for CUE in a December 4, 1997, decision 
of the Board denying an increased rating for 
service-connected PTSD either does not set forth clearly and 
specifically what the alleged CUE was and why the result of 
the Board's decision would have been manifestly different but 
for the alleged error or alleges CUE based on the failure to 
fulfill the duty to assist.


CONCLUSION OF LAW

The veteran has not met the pleading requirements for a claim 
of CUE in the December 4, 1997, Board decision denying an 
increased disability rating for service-connected PTSD.  38 
U.S.C.A. § 7111(a) (West Supp. 2000); 38 C.F.R. § 20.1403, 
20.1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.

In February 1994, the RO received a claim for service 
connection for PTSD from the veteran.  In June 1994, the RO 
requested VA medical records showing treatment for PTSD and 
wrote to the veteran and asked him to furnish details of the 
event which he felt caused PTSD.  In July 1994, the RO 
received VA medical records and the veteran's service 
personnel records.  In September 1994, the RO received the 
veteran's reply to its July 1994 letter.  In September 1994, 
the veteran underwent a VA PTSD examination.

In an October 1994 rating decision, the RO denied the claim 
for service connection for PTSD.  In November 1994, the RO 
received the veteran's notice of disagreement with the 
decision along with a report from a social worker, William A. 
Towle, L.C.S.W., dated in September 1994, from a mental 
health center at a private hospital.  In a December 1994 
rating decision, the RO granted service connection for PTSD 
and assigned a 30 percent rating to that disorder.  The 
veteran was notified of this decision in January 1995.

The RO received a notice of disagreement with the initial 
assignment of a 30 percent rating in March 1995.  In April 
1995, the RO received a report of hospitalization from a VA 
medical center (VAMC) for a period from December 1994 to 
March 1995 which showed a primary diagnosis of PTSD.  The RO 
confirmed and continued the 30 percent disability rating for 
service-connected PTSD in a June 1995 rating decision and 
issued a statement of the case in July 1995.  In August 1995, 
the RO received the veteran's VA Form 9 substantive appeal.  
The veteran requested a hearing before a traveling member of 
the Board.

In September 1995, the RO received a statement from the 
veteran requesting a hearing before a VA hearing officer at 
the RO in addition to a hearing before a traveling member of 
the Board.  In December 1995, the veteran testified at a 
hearing before a VA hearing officer.  In a December 1995 
rating decision, the VA hearing officer continued the 30 
percent rating for service-connected PTSD.  In December 1995, 
a supplemental statement of the case was issued.

In February 1996, the RO wrote to the veteran and provided 
him with VA Forms 21-4142, Authorization for Release of 
Information, and informed the veteran that he should fill 
these forms out to authorize release of any private medical 
records that he wished the VA to attempt to obtain on his 
behalf.  The veteran completed and returned three release 
forms for records from Newton Memorial Hospital, from Dr. R. 
Garg, and from William A. Collini, M.D.

In February 1996, the veteran underwent a VA PTSD 
examination.  In March 1996, the RO wrote to the hospital and 
the two doctors, requesting records.  Later in March 1996, 
the RO received medical records from all three sources for 
which the veteran had provided the release forms.  In an 
April 1996 supplemental statement of the case, the RO 
continued the 30 percent rating for service-connected PTSD.

In April 1996, the RO received a letter from Dr. Collini; a 
statement from the veteran; a report from William A. Towle, 
L.C.S.W., dated March 1996; and a letter from Dr. Garg.  The 
RO continued the 30 percent rating for service-connected PTSD 
and issued supplemental statements of the case in October and 
November 1996.  The criteria for evaluating mental disorders 
in the VA Schedule for Rating Disabilities were revised, 
effective November 1996, and the RO reviewed the veteran's 
claim under the new criteria, continued the 30 percent 
rating, and issued a supplemental statement of the case 
regarding this decision in November 1996.

In January 1997, the RO wrote to the veteran telling him the 
date, time, and place to report for the hearing he had 
requested before a traveling member of the Board.  In 
February 1997, the RO received a statement from the veteran 
withdrawing his request for a hearing before a member of the 
Board and requesting that the Board decide his case based on 
existing records and some new evidence that he submitted 
which included his own statement and a lay statement of a 
friend.

In April 1997, the RO received a statement from the veteran 
requesting a hearing before a VA hearing officer.  The 
hearing was held in May 1997, and the veteran testified that, 
in addition to receiving therapy from the social worker, 
William Towle, whose March 1996 report was of record, he 
continued to receive treatment for PTSD at Newton Memorial 
Hospital from Dr. Garg.  He submitted release of information 
forms and the RO requested records from the hospital and Dr. 
Garg in May 1997.  In May 1997, the veteran underwent a VA 
PTSD examination.  In June 1997, the RO received the records 
from Newton Memorial Hospital and from Dr. Garg.

In an August 1997 rating decision, the RO granted an 
increased disability rating to 50 percent for 
service-connected PTSD.  The veteran was notified in August 
1997, and a supplemental statement of the case was issued in 
August 1997.

On October 14, 1997, the Board received a VA Form 21-4138, 
Statement in Support of Claim from the veteran.  On it, the 
veteran noted that the August 1997 supplemental statement of 
the case did not note evidence from Dr. Ravi Baliga or from 
William Towle, L.C.S.W., and he stated that he would like 
records from these individuals to be secured in support of 
his appeal.  He stated that he would like his medical 
condition to be considered in making a determination about 
the tardiness of his reply to an August 5, 1997, letter, and 
he requested an extension of the 60-day time limit.  The 
Board forwarded the letter to the RO for reply because the 
Board did not have the claims file.

On October 8, 1997, and again on October 14, 1997, the same 
day that the Board received the VA Form 21-4138, the RO 
received copies of the same form.
On October 20, 1997, the veteran's representative completed 
VA Form 646 on his behalf.

On October 28, 1997, the RO sent the veteran a letter 
informing him that his appeal was being certified to the 
Board and that this meant his records were being sent to the 
Board so that the Board could reach a decision on his appeal.

On December 4, 1997, the Board denied the veteran's claim for 
an increased disability rating for service-connected PTSD, 
rated as 50 percent disabling.

On December 11, 1997, the RO sent letters to Dr. Ravi Baliga 
and William Towle, L.C.S.W., requesting treatment records.  

On December 23, 1997, the Board received a motion for 
reconsideration of its December 1997 decision.

In January 1998, the RO received a letter, dated December 17, 
1997, from Dr. Ravi Baliga stating that the veteran had been 
under the care of Dr. Baliga for PTSD.  In January 1998, the 
Board received a copy of the same letter from Dr. Baliga.  In 
February 1998, the RO received a report from William Towle, 
L.C.S.W., dated December 17, 1997.

In October 1998, the Board received additional correspondence 
from the veteran which it construed as a second motion for 
reconsideration of the December 4, 1997, Board decision.  The 
Board denied the veteran's motion in December 1998.



Analysis.

A decision by the Board is subject to revision on the grounds 
of clear and unmistakable error (CUE).  38 U.S.C.A. § 7111(a) 
(West Supp. 2000).  VA regulations define what constitutes 
CUE and what does not, and they provide in pertinent part:

§ 20.1403  Rule 1403.  What constitutes 
[CUE]; what does not.

(a)  General.  [CUE] is a very specific 
and rare kind of error.  It is the kind 
of error, of fact or of law, that when 
called to the attention of later 
reviewers compels the conclusion, to 
which reasonable minds could not differ, 
that the result would have been 
manifestly different but for the error.  
Generally either the correct facts, as 
they were known at the time, were not 
before the Board, or the statutory and 
regulatory provisions extant at the time 
were incorrectly applied.

(b)  Record to be reviewed -- (1)  
General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record and 
the law that existed when that decision 
was made.

(2)  Special rule for Board decisions 
issued on or after July 21, 1992.  For a 
Board decision issued on or after July 
21, 1992, the record that existed when 
that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably be expected to be a part 
of the record.

(c)  Errors that constitute [CUE].  To 
warrant revision of a Board decision on 
the grounds of [CUE], there must have 
been error in the Board's adjudication of 
the appeal which, had it not been made, 
would have manifestly changed the outcome 
when it was made.  If it is not 
absolutely clear that a different result 
would have ensued, the error complained 
of cannot be clear and unmistakable.

(d)  Examples of situations that are not 
[CUE].

. . . 

(2)  Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.

(3)  Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e)  Change in interpretation.  [CUE] 
does not include the otherwise correct 
application of a statute or regulation 
where, subsequent to the Board decision 
challenged, there has been a change in 
the interpretation of the statute or 
regulation.

§ 20.1404  Rule 1404.  Filing and 
pleading requirements; withdrawal.

. . . 

(b)  Specific allegations required.  The 
motion must set forth clearly and 
specifically the alleged [CUE], or 
errors, of fact or law in the Board 
decision, the legal or factual basis for 
such allegations, and why the result 
would have been manifestly different but 
for the alleged error.  Non-specific 
allegations of failure to follow 
regulations or failure to give due 
process, or any other general, 
non-specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions which 
fail to comply with the requirements set 
forth in this paragraph shall be denied.

38 C.F.R. §§ 20.1403, 20.1404 (1999).

In the motion for CUE received by the Board on December 23, 
1997, the veteran did not set forth clearly and specifically 
the alleged CUE, or errors, of fact or law in the Board 
decision, the legal or factual basis for such allegations, or 
why the result would have been manifestly different but for 
the alleged error.  38 C.F.R. § 20.1404(b).  The motion 
begins by citing pages apparently from the Board's December 
4, 1997, decision with statements next to the page numbers 
that do not clearly articulate what the error in the Board 
decision was.  For example, the motion provides, "Page 4 -- 
There were no records of psychiatric treatment until 1994 as 
I drank heavily until Dec[ember] of 1993."  Page 4 of the 
Board's decision noted, "There are no post-service medical 
records of a psychiatric disorder until 1994."  In his 
motion, the veteran provided a reason why this was so, but 
did not allege that the Board erred in so noting.  The rest 
of the motion provided similar statements.  He stated where 
he was being treated for PTSD and what sort of medication he 
had received.  However, he does not state what the error or 
errors were in the Board's decision or how such errors, if 
any, rose to the level of clear and unmistakable error such 
that the result of the Board's decision would have been 
manifestly different but for the alleged error.  38 C.F.R. 
§ 20.1404(b).  Thus, because the veteran did not set forth 
clearly and specifically the alleged CUE, or errors, of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, or why the result would have been 
manifestly different but for the alleged error, the Board 
concludes that his motion must be denied.  38 C.F.R. 
§ 20.1404(b).

In the motion received by the Board in October 1998, the 
veteran stated,

In reference to your letter d[a]t[e]d 
[October 2, 1998].  In reference to 
paragraph #3, on increase in PTSD service 
connection, line 4, para. 3.  The 
information submitted was submitted prior 
to the Board of Veterans Appeals 
decision, and was not submitted to the 
Board of Veterans Appeals with my file 
which was a CUE on the RO procedure.

The Board notes that the veteran appears to be referring not 
to a letter dated October 2, 1998, but to a Board remand 
order issued on that date pertaining to a claim for service 
connection for a left leg disorder.  In the "Introduction" 
to that decision, the Board noted that, after the Board had 
issued its decision in December 1997 denying the claim for an 
increased rating for service-connected PTSD, the veteran 
submitted additional evidence and the RO denied the claim in 
an April 1998 rating decision.  The veteran appears to be 
arguing in his motion that he submitted the additional 
evidence prior to the Board's December 1997 decision, not 
after it, but that the RO failed to forward the evidence to 
the Board and that this failure on the RO's part was CUE.

The Board interprets the veteran's motion in this way because 
he submitted a statement in June 1999 to the Board in which 
he stated in pertinent part,

When the Board of Veterans Appeals made 
their decision on Dec[ember] 4, 1997, 
they did not have current information 
from Dr. Baliga, my doctor and from 
William Towle, Newton Memorial Mental 
Health, who I was seeing for PTSD Group 
meetings, which I told the [RO] in 
October 1997 to send for this information 
and signed VA Form 21-4142's prior to 
sending my records to the Board of 
Veterans Appeals.  They did not request 
this information until December 17, 1997 
after you made your decision. . . .  So 
you see, your decision was made on old 
information, not current as it should 
have been. . . .

Thus, the Board notes that the veteran appears to be arguing 
that he requested that the RO obtain private medical records 
from Dr. Baliga and Mr. Towle in October 1997 prior to the 
RO's sending his file to the Board in October 1997 and that 
the RO should have requested those records and forwarded them 
to the Board but instead the RO did not request the records 
until December 17, 1997, after the Board's December 4, 1997, 
decision.  He asserts that the RO's failure to obtain the 
records and forward them to the Board resulted in CUE in the 
Board's decision because the Board's decision was based on 
old information rather than current information.

With regard to this argument, the Board observes that CUE 
must be based on the record that existed when the Board's 
decision was made and, for Board decisions like the one in 
this case that were issued after July 21, 1992, the record 
that existed when the decision was made "includes relevant 
documents possessed by [VA] not later than 90 days before 
such record was transferred to the Board for review".  In 
this case, the record was transferred to the Board for review 
on October 28, 1997.  The reports of Dr. Baliga and Mr. Towle 
to which the veteran refers were received by VA in January 
and February 1998, respectively.  Therefore, they were not 
actually a part of the record before the Board in December 
1997 when it rendered its decision and they were not 
constructively before the Board either because they were not 
in the possession of VA 90 days prior to October 28, 1997, 
when the record was transferred to the Board.

Therefore, the veteran is not alleging CUE based on the 
record that was before the Board on December 4, 1997.  
Instead, he alleges CUE based on certain items of evidence 
which he asserts should have been before the Board on 
December 4, 1997, but were not because the RO erred in 
failing to obtain the evidence.  In short, he alleges CUE 
based on a failure in the duty to assist.  However, a failure 
to fulfill the duty to assist cannot be CUE.  38 C.F.R. 
§ 20.1403(d)(2).  Accordingly, the Board concludes that the 
motion for CUE in the December 4, 1997, Board decision must 
be denied.


ORDER

The motion to revise or reverse a December 4, 1997, decision 
of the Board of Veterans' Appeals denying an increased 
disability rating for service-connected post-traumatic stress 
disorder (PTSD) on the grounds of clear and unmistakable 
error is denied.



		
	BETTINA S. CALLAWAY
Member, Board of Veterans' Appeals


 



